Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is responsive to correspondence filed on June 1, 2021.
Claims 1 and 5-11 are currently pending. Claims 1, 10, 20 and 22 have been amended. Claims 3-4 and 12-19 have been canceled.  Claims 2 and 20-22 have been withdrawn. Entry of this amendment is accepted and made of record.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is in improper form as is dependent on cancelled claim 4. The Examiner interprets claim 5 as being dependent on claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bryant (US 2019/0131964) (hereinafter Bryant) in view of Wilkofer et al. (US 2016/0013639) (hereinafter Wilkofer).

    PNG
    media_image1.png
    721
    625
    media_image1.png
    Greyscale






    PNG
    media_image2.png
    751
    1222
    media_image2.png
    Greyscale

Bryant Figures 10 and 11

Regarding claim 1, Bryan teaches an integrated circuit comprising: 
a power switch (3) (power switching device) comprising a current path and a current sense node (current sense node) (see Figures 10-11 and paragraphs 0017, 0134); and a temperature sense circuit (temperature sensor/sense circuitry) (5) internally coupled between the current path and the current sense node (current sense node) of the power switch (3) (power switching device) (see Figures 10-11 and paragraphs 0017 and 00134), wherein the current path comprises a collector node  (Collector) (C ) and an emitter node (Emitter) (E ), and the current sense node (current sense node) comprises a sense emitter node (sense emitter node) (see Figure 11), and wherein the temperature sense circuit (temperature sensor/sense circuitry) (5) is coupled between the sense emitter node (sense emitter node)  and the emitter node (Emitter) (E ) (see Figure 11).
However Bryan does not explicitly teach wherein the temperature sense circuit comprises a plurality of serial-connected diodes.

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the temperature sensor as taught by Bryant with a plurality of serial-connected diodes as taught by Wilkofer.  One would be motivated to make this combination in order to provide a high degree of ESD (electrostatic discharge) stability.
Regarding claim 5, the prior combination teaches all the limitations of claim 1.
However Bryant as modified by Wilkofer does not explicitly teach an additional diode coupled in anti- parallel with the plurality of serial-connected diodes.  
Wilkofer teaches an additional diode coupled in anti-parallel (204) (diode) with the plurality of serial-connected diodes (diodes) (205,206) (see Figure 2 and paragraphs 0036-0040).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the temperature sensor as taught by Bryant with an additional diode coupled in anti- parallel with the plurality of serial-connected diodes as taught by Wilkofer.  One would be motivated to make this combination in order to provide a high degree of ESD (electrostatic discharge) stability.
Regarding claim 6, Bryant further teaches comprising a current sense resistor (R2, R3) and an additional switch (switch) (33) coupled between the current sense node (current sense node) and the current path (current path) (see Figures 10-11 and paragraph 0134).  
Regarding claim 7, Bryant further teaches wherein the power switch (power switching device) (3) further comprises a first control node (Gate) (G) and the additional switch (switch) (33) comprises a second control node (switch control) (35) coupled to the first control node (Gate) (G) of the power switch (power switching device) (3) (see Figures 10-11 and paragraphs 0055, 0078 and 0134).  
Regarding claim 8, Bryant further teaches wherein the temperature sense circuit (temperature sensor/sense circuitry) (5) is configured to be operated in a first mode of operation (non-blocking state of freewheel diode) (13) (see paragraph 0039 and Figures 10 and 11).  

Regarding claim 10, Bryant further teaches wherein the integrated circuit is configured to be operated as a current sensing circuit (overcurrent sensor/sense circuit) (5) in a second mode of operation (ON state) (see paragraphs 0134-0136 and Figures 10 and 11) .  
Regarding claim 11, Bryant further teaches the second mode of operation comprises an on-state of the power switch (ON state) (see paragraphs 0134-0136 and Figures 10 and 11).

Response to Arguments
Applicant's arguments filed June 1, 2021 have been fully considered but they are not persuasive. 
Applicant argues in pages 4-5 of the Remarks that Bryant and Wilkofer alone or in combination does not teach the newly added limitation of “wherein the current path comprises a collector node and an emitter node, and the current sense node comprises a sense emitter node, and wherein the temperature sense circuit comprises a plurality of serial-connected diodes coupled between the sense emitter node and the emitter node” of amended claim 1.  This argument is not persuasive.  
Bryant teaches in Figures 10 and 11 wherein the current path comprises a collector node  (Collector) (C ) and an emitter node (Emitter) (E ), and the current sense node (current sense node) comprises a sense emitter node (sense emitter node) (see Figure 11), and wherein the temperature sense circuit (temperature sensor/sense circuitry) (5) is coupled between the sense emitter node (sense emitter node)  and the emitter node (Emitter) (E ) (see rejection of claim 1 above).
Wilkofer teaches a temperature sense circuit (temperature sensor) (202) comprises a plurality of serial-connected diodes (diodes) (205,206) (see Figure 2 and paragraphs 0036-0040).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the temperature sensor as taught by Bryant with a plurality of serial-connected diodes as taught by Wilkofer.  One would be motivated to make this combination in order to provide a high degree of ESD (electrostatic discharge) stability (see rejection of claim 1 above).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M SOTO whose telephone number is (571)270-7707.  The examiner can normally be reached on Mon-Tue and Thur-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/JANICE M SOTO/Examiner, Art Unit 2855                                                                                                                                                                                                        

/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855